OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order reversed, judgment of conviction reinstated and case remitted to the Appellate Division, Fourth Department. That court may, in the exercise of its exclusive interests of justice review power, consider any other fact questions concerning the plea, if any (CPL 470.25, subd 2, par [d]; 470.40, subd 2, par [b]). By his plea of guilty defendant forfeited his claim to dismissal of the indictment pursuant to CPL 30.30 {People u Friscia, 51 NY2d 845). The Appellate Division determination that defendant reserved his CPL 30.30 claim is not supported by the record. We note that any attempt to do so would have been ineffectual (cf. People v Thomas, 74 AD2d 317, affd 53 NY2d 338).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.